OliveR, Chief Judge:
Counsel for the respective parties have sub. mitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
*626IT IS HEREBY STIPULATED AND AGREED tliat the items on the invoices covered by the above-entitled reappraisement appeal, which is marked “A” and initialed WM (Examiner’s Initials) by Examiner William H. Mallett (Examiner’s Name) consist of vat-lined pulpboard similar in all material respects to the merchandise the subject of A. N. Deringer, Inc. v. United States, Reap. Dee. 9927, and therein held to be dutiable on the basis of export value under Sec. 402(b), Tariff Act of 1930 as amended by the Customs Simplification Act of 1956; that the record in said Reap. Dec. 9927 may be incorporated herein; that at the time of exportation said export value was the invoice price; and that the instant appeal may be submitted upon this stipulation.
On the agreed facts and following the cited decision on the law, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is statutory export value and hold that such value for this merchandise is the invoice price.
Judgment will be rendered accordingly.